Smith, C. J.,
delivered the opinion of the court.
This is a proceeding in-which the revenue agent is attempting to back-assess the shares of appellee’s capital stock, together with the accumulations thereon for the years 1902 to 1907, inclusive, during which it is alleged that these shares have escaped taxation. Appellee is a national bank, and claims, and the court below held, that the tax is imposed against it upon its capital stock as such, which the state is without power to do . It is true that a national bank is not subject to taxation upon its capital stock by the state or any subdivisión thereof, but the shares into which its capital stock is divided, and which are the property not of the bank but of the holders thereof, may be taxed under the provisions of U. S. Revised Statutes, section 5219 (U. S. Comp. St. 1916, section 9784), and the taxes imposed thereon may be collected in the first instance from the bank itself, "as *454the debt and in behalf of the shareholders, leaving to the corporation the right to reimbursement for the tax paid from the shareholders” (Home Savings Bank v. Des Moines, 205 U. S. 503, 27 Sup. Ct. 571, 51 L. Ed. at p. 910; First National Bank v. McNeel, 238 Fed. 559, 151 C. C. A. 495); and such is the object sought to be accomplished by the statute by which the tax here sought to be collected is imposed (Bank v. Oxford, 70 Miss. 501, 12 So. 203; Constitution, section 181; Code of 1906, section 4273; Hemingway’s Code, section 6970. That the statute makes no provision for a recovery by the bank from its shareholders for the taxes paid by it pursuant thereto is not material, for the reason that such recovery may be had “under the general principle of law that one who pays the debts of - another, at his request can recover the amount from him.” Home Savings Bank v. Des Moines, supra.

Reversed and remanded.